DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1-20 under U.S.C. 112b, 101, 102 (a)(2), and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blahnik (US 20160058336 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-5, 7, 9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Ohnemus (US 20180350451 A1) in view of Kartoun (US 20190189253 A1) and further in view of Blahnik (US 20160058336 A1). 
	In regards to claim 1, Ohnemus discloses a method of evaluating a health of a user (Par. 0002 and 0011 discloses this is an overall system to address the health of the user; see also Par. 0042), the method comprising:
 receiving, from a plurality of disparate data sources, health data corresponding to the user (Par. 0046 discloses the system can gather information from different data sources [105]), the plurality of disparate data sources comprising biometric data and activity monitoring data (Par. 0058 discloses the data sources can monitor activity and Par. 0059 discloses biometric data monitoring) the biometric data comprising at least one of a blood pressure or a heart rate (Par. 0059 discloses biometric data is blood pressure), the activity monitoring data comprising at least a recording of movement of the user (Par. 0058 discloses activity data can be exercise data, i.e. movement); 
generating a user interface that displays the correlated data sources simultaneously with the common timeline (Par. 0064 discloses a user interface which is capable of showing correlated data); 
the biometric data generated by a first specialized sensor and the activity monitoring data generated by a second specialized sensor (Par. 0059 discloses the sensing components for biometric data and Par. 0058 discloses skin sensors for monitoring activity). 
Ohnemus does not disclose receiving data from an electronic health record and the electronic health record comprising at least a type of medication and time of day of ingestion. However, in the same field of endeavor, Kartoun does disclose receiving data from an electronic Par. 0113 discloses an electronic health record including prescription information (i.e. medicine and time to take meds)) in order to have a database of patient information that can help the user understand medical condition risk interface. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus and modified them by having the method comprise receiving an electronic health record, as taught and suggested by Kartoun, in order to have a database of patient information that can help the user understand medical condition risk interface (Par. 0013 of Kartoun). 
The combined teachings of Ohnemus and Kartoun does not discloses taking all of this data and correlating it onto a common timeline wherein the displayed correlated disparate data sources comprises at least biometric data, at least activity monitoring data and at least electronic health record data. 
However, Blahnik does disclose gathering and correlating data onto a common timeline, wherein the displayed data comprises at least biometric data, at least activity monitoring data and at least electronic health record data (Par. 0273-0274) for the purpose of presenting the data to the user in useful ways, and selectively sharing the user's data with other users or entities. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus and Kartoun and modified them by having the data sources correlated and placed on a single timeline, as taught and suggested by Blahnik, for the purpose of presenting the data to the user in useful ways, and selectively sharing the user's data with other users or entities. 
In regards to claim 2, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 1 dislcoses the method of claim 1, the correlating/correlation further comprising generating events from the disparate data sources and generating a corresponding timestamp for each event, the activity monitoring generating a series of events (Par. 0045 of Ohnemus discloses placing timestamps on activity data; i.e. series of events, such as start time and stop time, etc.), the electronic health record generating one or more single events (Par. 0121 of Kartoun discloses a timeline can be made from the health data that shows single events such as patient interaction with physician; see also Fig 5A) for the purpose of providing a consistent patient timeline for physician/personal use. 
In regards to claim 3, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 1, discloses the method of claim 1, further comprising generating events from the disparate data sources (Par. 0064 of Ohnemus discloses that the correlated data is placed onto a common timeline, this timeline being a line graph; see Fig. 36), the user interface comprising an icon on the common timeline corresponding to single events, a continuous line graph on the common timeline corresponding to continuous events, and a bar chart on the common timeline corresponding to discrete data (Fig. 2 and 4A of Blahnik shows that information is displayed using text, icons, etc. and specific design features can be used to help illustrate relationships) for the purpose of better navigating information. 
 Also, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an icon for single events, a continuous line graph when corresponding to continuous events and a bar chart when corresponding to discrete data on the common timeline because Applicant has not disclosed that having these separate designs provides an advantage, is used for a particular purpose, or solves a 
	In regards to claim 4, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 1 discloses the method of claim 1, further comprising one or more alerts in response to the correlating the disparate data sources (Par. 0070 and 0113 of Ohnemus discloses alerts can be sent to the user in response to health data and activity data).  
In regards to claim 5, the combined teachings of Ohnemus, Kartoun, and Blahnik, as applied to claim 2, discloses the method of claim 2, the electronic health record data comprising doctor visits, medical images and laboratory tests (Kartoun: Par. 0113 discloses the electronic health record includes laboratory reports (i.e. lab tests), physician reports from office visits (i.e. doctors’ visits), hospital charts (i.e. medical images))for the purpose of having a database of patient information that can help the user understand medical condition risk interface. Each of the doctor visits and time of day of the ingestion being displayed on the UI as a single event (Blahnik does disclose correlating three or more types of disparate data sources and placing them onto a common timeline; See 0273-0274)
	In regards to claim 7, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 1 discloses the method of claim 1, the biometric data comprising one or more of a step count, respiration rate, hydration, blood sugar levels or body mass index, the disparate data sources further comprising types of food consumed and corresponding times of consumption (Par. 0064 of Ohnemus discloses biometric data such as step count).
In regards to claim 9, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 1 discloses the method of claim 1 the correlation further comprising a determination of a medical condition (Abstract of Kartoun discloses that this is a system for determine a medical condition based on patient data) for the purpose of helping the user measure of risk of them having the associated medical condition.  
	In regards to claim 11, Ohnemus discloses a non-transitory computer-readable medium storing instructions which, when executed by at least one of a plurality of processors, cause the processor to evaluate a health of a user (Par. 0197 discloses a computer-implemented system and method configured to acquire health-related and/or medical-related information from one or a plurality of sources, and to calculate a health score, i.e. evaluate the health of the user), the evaluating comprising:
receiving, from a plurality of disparate data sources, health data corresponding to the user (Par. 0046 discloses the system can gather information from different data sources [105]), the plurality of disparate data sources comprising biometric data and activity monitoring data (Par. 0058 discloses the data sources can monitor activity and Par. 0059 discloses biometric data monitoring) the biometric data comprising at least one of a blood pressure or a heart rate (Par. 0059 discloses biometric data is blood pressure), the activity monitoring data comprising at least a recording of movement of the user (Par. 0058 discloses activity data can be exercise data, i.e. movement); 
generating a user interface that displays the correlated data sources simultaneously with the common timeline (Par. 0064 discloses a user interface which is capable of showing correlated data); 
Par. 0059 discloses the sensing components for biometric data and Par. 0058 discloses skin sensors for monitoring activity). 
Ohnemus does not disclose receiving data from an electronic health record and the electronic health record comprising at least a type of medication and time of day of ingestion. However, in the same field of endeavor, Kartoun does disclose receiving data from an electronic health record and the electronic health record comprising at least a type of medication and time of day of ingestion (Par. 0113 discloses an electronic health record including prescription information (i.e. medicine and time to take meds)) in order to have a database of patient information that can help the user understand medical condition risk interface. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus and modified them by having the method comprise receiving an electronic health record, as taught and suggested by Kartoun, in order to have a database of patient information that can help the user understand medical condition risk interface (Par. 0013 of Kartoun). 
The combined teachings of Ohnemus and Kartoun does not discloses taking all of this data and correlating it onto a common timeline wherein the displayed correlated disparate data sources comprises at least biometric data, at least activity monitoring data and at least electronic health record data. 
However, Blahnik does disclose gathering and correlating data onto a common timeline, wherein the displayed data comprises at least biometric data, at least activity monitoring data and at least electronic health record data (Par. 0273-0274) for the purpose of presenting the data to the user in useful ways, and selectively sharing the user's data with other users or entities. 

In regards to claim 12, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 11 discloses the computer-readable medium of claim 11, the correlating/correlation further comprising generating events from the disparate data sources and generating a corresponding timestamp for each event, the activity monitoring generating a series of events (Par. 0045 of Ohnemus discloses placing timestamps on activity data; i.e. series of events, such as start time and stop time, etc.), and the electronic health record generating one or more single events (Par. 0121 of Kartoun discloses a timeline can be made from the health data that shows single events such as patient interaction with physician; see also Fig 5A) for the purpose of providing a consistent patient timeline for physician/personal use. 
In regards to claim 13, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 11, discloses the computer readable medium of claim 11, further comprising generating events from the disparate data sources (Par. 0064 of Ohnemus discloses that the correlated data is placed onto a common timeline, this timeline being a line graph; see Fig. 36), the user interface comprising an icon on the common timeline corresponding to single events, a continuous line graph on the common timeline corresponding to continuous events, and a bar chart on the common timeline corresponding to discrete data (Fig. 2 and 4A of Blahnik discloses that information is displayed using text, icons, etc. and specific design features can be used to help illustrate relationships) for the purpose of better navigating information. 

In regards to claim 14, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 11 discloses the computer-readable medium of claim 11, the evaluating further comprising one or more alerts in response to the correlating (Par. 0070 and 0113 of Ohnemus discloses alerts can be send to the user in response to health data and activity data).	In regards to claim 15, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 14, discloses the computer readable medium of claim 14 wherein the electronic health record data comprising doctor visits, medicine prescribed, medical images and laboratory tests  (Par. 0113 discloses the electronic health record includes laboratory reports (i.e. lab tests), physician reports from office visits (i.e. doctors’ visits), hospital charts (i.e. medical images), prescription information (i.e. medicine)) for the purpose of having a database of patient information that can help the user understand medical condition risk interface. Each of the doctor visits and time of day of the ingestion being displayed on the UI as a single event (Blahnik discloses correlating three or more types of disparate data sources and placing them onto a common timeline; See 0273-0274).
In regards to claim 16, Ohnemus discloses a personal data analytics system (Par. 0042) comprising: 
a plurality of disparate data sources configured to provide health data corresponding to a user (Par. 0046 discloses the system can gather information from different data sources [105]), the plurality of disparate data sources comprising biometric data and activity monitoring data (Par. 0058 discloses the data sources can monitor activity and Par. 0059 discloses biometric data monitoring) the biometric data comprising at least one of a blood pressure or a heart rate (Par. 0059 discloses biometric data is blood pressure), the activity monitoring data comprising at least a recording of movement of the user (Par. 0058 discloses activity data can be exercise data, i.e. movement); 
a correlation engine coupled to the plurality of data sources and configured to correlate the disparate data (Par. 0064 discloses an engine used to classify the data);
a single user interface configured to display the correlated data sources simultaneously with the common timeline (Par. 0064 discloses a user interface which shows the timeline);
the biometric data generated by a first specialized sensor and the activity monitoring generated by a second specialized sensor (Par. 0059 discloses the sensing components for biometric data and Par. 0058 discloses skin sensors for monitoring activity). 
Ohnemus does not disclose receiving data from an electronic health record and the electronic health record comprising at least a type of medication and time of day of ingestion. However, in the same field of endeavor, Kartoun does disclose receiving data from an electronic health record and the electronic health record comprising at least a type of medication and time of day of ingestion (Par. 0113 discloses an electronic health record including prescription information (i.e. medicine and time to take meds)) in order to have a database of patient information that can help the user understand medical condition risk interface. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Ohnemus and modified them by having the method comprise receiving an electronic health record, as taught and suggested by Kartoun, in order to have a database of patient information that can help the user understand medical condition risk interface (Par. 0013 of Kartoun). 
The combined teachings of Ohnemus and Kartoun does not discloses taking all of this data and correlating it onto a common timeline wherein the displayed correlated disparate data sources comprises at least biometric data, at least activity monitoring data and at least electronic health record data. 
However, Blahnik does disclose gathering and correlating data onto a common timeline, wherein the displayed data comprises at least biometric data, at least activity monitoring data and at least electronic health record data (Par. 0273-0274) for the purpose of presenting the data to the user in useful ways, and selectively sharing the user's data with other users or entities. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus and Kartoun and modified them by having the data sources correlated and placed on a single timeline, as taught and suggested by Blahnik, for the purpose of presenting the data to the user in useful ways, and selectively sharing the user's data with other users or entities. 
In regards to claim 17, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 16 discloses the personal data analytics system of claim 16, the correlating/correlation further comprising generating events from the disparate data sources and Par. 0045 of Ohnemus discloses placing timestamps on activity data; i.e. series of events, such as start time and stop time, etc.) and  the electronic health record generating one or more single events (Par. 0121 of Kartoun discloses a timeline can be made from the health data that shows single events such as patient interaction with physician; see also Fig 5A) for the purpose of providing a consistent patient timeline for physician/personal use. 
In regards to claim 18, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 16 discloses the personal data analytics system of claim 16, the correlation engine further configured to generate events from the disparate data sources (Par. 0064 of Ohnemus discloses that the correlated data is placed onto a common timeline, this timeline being a line graph; see Fig. 36), the user interface comprising an icon on the common timeline corresponding to single events, a continuous line graph on the common timeline corresponding to continuous events, and a bar chart on the common timeline corresponding to discrete data (Fig. 2 and 4A of Blahnik discloses that information is displayed using text, icons, etc. and specific design features can be used to help illustrate relationships) for the purpose of better navigating information. 
 Also, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have an icon for single events, a continuous line graph when corresponding to continuous events and a bar chart when corresponding to discrete data on the common timeline because Applicant has not disclosed that having these separate designs provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the timeline disclosed by Blahnik, and applicant' s invention, to perform equally well with either the graphs 
In regards to claim 20, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 16 discloses the personal data analytics system of claim 16, the biometric data further comprising one or more of a step count, respiration rate, hydration, blood sugar levels or body mass index (Par. 0064 of Ohnemus discloses biometric data such as step count).
4.	Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, Kartoun, and Blahnik as applied to claims 2 and 17 and in view of Funderburk (US 20040133164 A1). 
	In regards to claim 6, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 2 discloses the method of claim 2, the activity monitoring data or biometric data generated by a smart patch (Par. 0049 of Ohnemus discloses there is a wearable health device the user can wear to gather data).  The combined teachings of Ohnemus, Kartoun, and Blahnik does not disclose the smart patch comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis. 
	However, in the same field of endeavor, Funderburk does disclose the smart patch comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user (Par. 0007 and 0088 disclose an adhesive smart patch that goes on the skin [see also Fig. 8]; Par. 0057 discloses the patch is made from a flexible substrate); an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or Par. 0055 discloses the patch comprises a control unit [44 of Fig, 8] and stimulators); and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Par. 0007 discloses the patch has electrodes coupled to the pad and placed on the skin) for the purpose of monitoring patient activity in a predictable and reliable fashion. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 1 and had the smart patch comprise a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis, as taught and suggested by Funderburk, for the purpose of monitoring patient activity in a predictable and reliable fashion (Abstract of Funderburk).
	In regards to claim 19, the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 17 discloses the personal data analytics system of claim 17, the activity monitoring data or biometric data generated by a smart patch (Par. 0049 of Ohnemus discloses there is a wearable health device the user can wear to gather data). The combined teachings of Ohnemus, Kartoun, and Blahnik do not disclose the smart path comprising: a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis. 
Par. 0007 and 0088 disclose an adhesive smart patch that goes on the skin [see also Fig. 8]; Par. 0057 discloses the patch is made from a flexible substrate); an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators (Par. 0055 discloses the patch comprises a control unit [44 of Fig, 8] and stimulators); and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis (Par. 0007 discloses the patch has electrodes coupled to the pad and placed on the skin) for the purpose of monitoring patient activity in a predictable and reliable fashion. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 16 and had the smart patch comprise a flexible substrate comprising adhesive on a first side adapted to adhere to a dermis of the user; an electronic package directly coupled to the substrate, the electronic package comprising a control unit and one or more stimulators; and electrodes directly coupled to the substrate and the electronic package and disposed between the adhesive and the dermis, as taught and suggested by Funderburk, for the purpose of monitoring patient activity in a predictable and reliable fashion (Abstract of Funderburk).
5.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, Kartoun, and Blahnik as applied to claim 4 and further in view of Blackley (US 20190198144 A1).  
The combined teachings of Ohnemus, Kartoun, and Blahnik, as applied to claim 4, discloses the method of claim 4, wherein medication parameters are stored in the device (Par. 0155 of Ohnemus). However, the combined teachings of Ohnemus, Kartoun, and Blahnik do not disclose wherein the alerts comprise a revision of medication levels. 
	In the same field of endeavor, Blackley does disclose alerts comprising a revision of medication levels (Par. 0043 discloses providing alerts to refill the patients medication) for the purpose of promoting patient safety. 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus, Kartoun, and Blahnik and had the method comprise alerts for a revision of medication levels, as taught and suggested by Blackley, for the purpose of promoting patient safety (Par. 0043 of Blackley). 
6.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, Kartoun, and Blahnik as applied to claim 9 and in further view of Song (US 20190114766 A1). 
	The combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 9 discloses the method of claim 9 except for the user interface further comprising displaying an anatomical image that corresponds to the medical condition. However, in the same field of endeavor, Song does disclose the user interface further comprising displaying an anatomical image that corresponds to the medical condition (Claim 1 and Par. 0007 discloses a system that creates a diagnosis report and displays a medical image and a description of the medical condition) for the purpose of simplifying the diagnosis process and because displaying a body 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus, Kartoun, and Blahnik as applied to claim 9 and had the method further comprise displaying an anatomical image that corresponds to the medical condition, as taught and suggested by Song, for the purpose of simplifying the diagnosis process and because displaying a body image with associated medical data provides some sort of improvement to aiding a diagnosis or monitoring a patient condition (Par. 0004 of Song). 
7.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus, Kartoun, Blahnik, and Funderburk as applied to claims 6 and 19 and in view of Takagi (US 20120197339 A1). 
	In regards to claim 21, the combined teachings of Ohnemus, Kartoun, Blahnik, and Funderburk as applied to claim 6 discloses the method of claim 6, except for the smart patch generating one or more overactive bladder (OAB) events comprising an urge to urinate, each of the OAB events displayed on the UI as single events.
	However, in the same field of endeavor, Takagi discloses a stimulation device comprising electrodes being applied to the user in order to stimulate urination (Abstract) for the purpose of providing appropriate treatment for urination disorders.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus, Kartoun, Blahnik, and Funderburk and modified them by having the patch cause the urge to Abstract of Takagi). 
	In regards to claim 22, the combined teachings of Ohnemus, Kartoun, Blahnik, and Funderburk as applied to claim 19 discloses the method of claim 19, except for the smart patch generating one or more overactive bladder (OAB) events comprising an urge to urinate, each of the OAB events displayed on the UI as single events.
	However, in the same field of endeavor, Takagi discloses a stimulation device comprising electrodes being applied to the user in order to stimulate urination (Abstract) for the purpose of providing appropriate treatment for urination disorders.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Ohnemus, Kartoun, Blahnik, and Funderburk and modified them by having the patch cause the urge to urinate, as taught and suggested by Takagi, for the purpose of providing appropriate treatment for urination disorders (Abstract of Takagi). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Skylar Christianson/Examiner, Art Unit 3792    

/ALLEN PORTER/Primary Examiner, Art Unit 3792